Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Holly Ellen Brady, Appellant                          Appeal from the 102nd District Court of Red
                                                       River County, Texas (Tr. Ct. No. CR02872).
 No. 06-19-00116-CR         v.                         Memorandum Opinion delivered by Chief
                                                       Justice Morriss, Justice Burgess and Justice
 The State of Texas, Appellee                          Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Holly Ellen Brady, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 21, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk